Title: Abigail Adams to Mary Smith Cranch, 15 February 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia Feb’ry 15 1798
        
        I have not received a Line from Since the last of Jan’ry Betsy is much distresst to hear from her sister and I am not a little anxious. I hoped the twesday post as usual would have given me some information. I must attribute it to the weather for my dear sister, write me a line every post if only to tell me how you all are.
        You will see much to your mortification, that congress have been fiteing, not the French, but the Lyon, not the Noble British Lyon, but the beastly transported Lyon. I am of the Quakers mind whom Peter Porcupine quotes “speakin of the Irish, he says, there is no mediocrity, or medium of Character in these people: they are either the most noble, brave generous and best bred: or the most ruffian like dirty and black gaurd of all the creation.[”] What a picture will these, 14 teen days make upon our Journals?! yet are the supporters of Lyon alone to blame: the Gentlemen the real federilist would have expeld him instantly, and if it were possible a federilist could be found thus to have degraded himself, he would not have cost the Country 14 days debate, besides the infamy and disgrace of sitting again there I inclose you a paper containing a speach or two upon the subject the Brute has not been in the house for several Days, but he is unfealing enough to go again, and if he does, I have my apprehensions of something still more unpleasent.
        These Philadelphians are a strange set of people, making pretensions to give Laws of politeness and propriety to the union. they have the least feeling of real genuine politeness of any people with

whom I am acquainted. as an instance of it, they are about to celebrate, not the Birth day of the first Majestrate of the union as such, but of General Washingtons Birth day, and have had the politeness to send invitations to the President Lady and family to attend it. The President of the united states to attend the celebration of the birth day in his publick Character, of a private Citizen! for in no other light can General Washington be now considerd, how ever Good how ever great his Character, which no person more respects than his successor. but how could the President appear at their Ball and assembly, but in a secondary Character, when invited there, to be held up in that light by all foreign Nations. but these people look not beyond their own important selves. I do not know when my feelings of contempt have been more calld forth. in answer to the invitation, the President returnd for answer, “that he had received the card of invitation, and took the earliest opportunity to inform them, that he delined accepting it.”— that the Virginians should celebrate the day is natural & proper if they please, and so may any others who chuse. but the propriety of doing it in the Capital in the Metropolis of America as these Proud Phylidelphians have publickly named it, and inviting the Head of the Nation to come and do it too, in my view is ludicrious beyond compare. I however bite my Lips, and say nothing, but I wanted to vent my indignation upon paper. you must not however expose it, nor me. it will be call’d pride it will be calld mortification. I despise them both, as it respects myself—but as it respects the Character I hold—I will not knowingly degrade it—
        Let me know whether a Letter coverd to mr Cranch for dr Tufts has reachd you safely— we are all as well as usual. the Baby was here on sunday and is very well. Remember me kindly to all Friends
        Your ever affectionate / Sister
        
          A Adams—
        
      